NOTICE
This Order was filed under
                                     2022 IL App (4th) 210681-U                        FILED
Supreme Court Rule 23 and is                                                          July 12, 2022
not precedent except in the                 NO. 4-21-0681                             Carla Bender
limited circumstances allowed                                                     4th District Appellate
under Rule 23(e)(1).                IN THE APPELLATE COURT                              Court, IL

                                             OF ILLINOIS

                                         FOURTH DISTRICT


  THE PEOPLE OF THE STATE OF ILLINOIS,           )     Appeal from the
              Plaintiff-Appellee,                )     Circuit Court of
              v.                                 )     Sangamon County
  LES DAVIS II,                                  )     No. 16CF1312
              Defendant-Appellant.               )
                                                 )     Honorable
                                                 )     John M. Madonia,
                                                 )     Judge Presiding.
  ______________________________________________________________________________

                   JUSTICE HARRIS delivered the judgment of the court.
                   Justices Turner and Steigmann concurred in the judgment.

                                                ORDER

  ¶1       Held: The trial court did not err by denying defendant’s petition for habeas corpus relief.

  ¶2               Defendant, Les Davis II, an inmate in the Illinois Department of Corrections,

  appeals the trial court’s dismissal of his petition for habeas corpus relief. We affirm.

  ¶3                                      I. BACKGROUND

  ¶4               The State charged defendant with unlawful possession of a weapon by a felon

  (count I) (720 ILCS 5/24-1.1(a) (West 2014)) and being an armed habitual criminal (count II) (id.

  § 24-1.7(a)). It alleged that on or about October 17, 2016, defendant knowingly possessed a firearm

  after having been previously convicted of the felony offenses of residential burglary, in Sangamon

  County case No. 12-CF-699, and unlawful possession of a weapon by a felon, in Sangamon County

  case No. 12-CF-986.
¶5              Following a jury trial in August 2017, defendant was found guilty of both charged

offenses. At sentencing, the trial court determined defendant’s convictions merged and sentenced

him to seven years’ imprisonment on count II. The court’s judgment was affirmed on direct appeal.

People v. Davis, 2020 IL App (4th) 180093-U.

¶6              Relevant to this appeal, in September 2021, defendant pro se petitioned for

habeas corpus relief. He argued his conviction for being an armed habitual criminal was “invalid”

because one of the predicate felonies for that offense, residential burglary, was an offense he

committed when he was 17 years old. Defendant maintained an offense he committed as a juvenile

could not be used “to enhance a[n] adult offense.” Further, he asserted his appellate counsel was

ineffective for failing to raise the issue on direct appeal.

¶7              Defendant attached documents to his petition showing his date of birth was October

4, 1994, and that he was arrested for residential burglary on August 21, 2012, at the age of 17. The

record also reflects that in August 2012, defendant was charged in adult criminal court with

residential burglary (Sangamon County case No. 12-CF-699), which was alleged to have been

committed on or about August 20, 2012. In November 2012, defendant pleaded guilty to that

offense and the trial court sentenced him to a term of probation. Defendant’s residential burglary

conviction was used as a predicate offense for his armed-habitual-criminal charge in the present

case.

¶8              In October 2021, the trial court made a docket entry, denying defendant’s petition

for habeas corpus relief. It found defendant’s allegation of error lacked merit as relevant authority

from this court established that he had properly been convicted of being an armed habitual

criminal.

¶9              This appeal followed.




                                                  -2-
¶ 10                                         II. ANALYSIS

¶ 11           On appeal, defendant argues the trial court erred by denying his petition for

habeas corpus relief. He contends his 2012 residential burglary conviction could not serve as a

predicate offense for his armed habitual criminal charge because he was a juvenile at the time that

offense was committed. Defendant asserts that under current statutory provisions, which were not

in effect 2012, his prior offense “would have been resolved in [juvenile] delinquency court

proceedings,” not adult criminal court. Thus, defendant argues his criminal record was insufficient

to support his conviction for being an armed habitual criminal and he is entitled to an immediate

release from custody.

¶ 12           Habeas corpus relief may only be obtained upon the grounds set forth in section

10-124 of the Code of Civil Procedure (Code) (735 ILCS 5/10-124 (West 2020)). Beacham v.

Walker, 231 Ill. 2d 51, 58, 896 N.E.2d 327, 331 (2008). That section provides as follows:

               “If it appears that the prisoner is in custody by virtue of process from any court

               legally constituted, he or she may be discharged only for one or more of the

               following causes:

                                  1. Where the court has exceeded the limit of its jurisdiction, either

                        as to the matter, place, sum or person.

                                  2. Where, though the original imprisonment was lawful,

                        nevertheless, by some act, omission or event which has subsequently taken

                        place, the party has become entitled to be discharged.

                                  3. Where the process is defective in some substantial form required

                        by law.

                                  4. Where the process, though in proper form, has been issued in a




                                                   -3-
                       case or under circumstances where the law does not allow process to issue

                       or orders to be entered for imprisonment or arrest.

                              5. Where, although in proper form, the process has been issued in a

                       case or under circumstances unauthorized to issue or execute the same, or

                       where the person having the custody of the prisoner under such process is

                       not the person empowered by law to detain him or her.

                              6. Where the process appears to have been obtained by false pretense

                       or bribery.

                              7. Where there is no general law, nor any judgment or order of a

                       court to authorize the process if in a civil action, nor any conviction if in a

                       criminal proceeding. No court, on the return of a habeas corpus, shall, in

                       any other matter, inquire into the legality or justice of a judgment of a court

                       legally constituted.” 735 ILCS 5/10-124 (West 2020).

¶ 13           Our supreme court has held that a prisoner is entitled to habeas corpus relief only

when he “has been incarcerated under a judgment of a court that lacked jurisdiction of the subject

matter or the person of the petitioner, or where there has been some occurrence subsequent to the

prisoner’s conviction that entitles him to release.” Beacham, 231 Ill. 2d at 58; see also People v.

Purnell, 356 Ill. App. 3d 524, 528, 825 N.E.2d 1234, 1238 (2005) (stating the seven grounds set

forth in section 10-124 of the Code “fall into two general categories—either the trial court lacked

jurisdiction or there has been some occurrence subsequent to the prisoner’s conviction that entitles

him to release”).

               “A complaint for order of habeas corpus may not be used to review proceedings

               that do not exhibit one of [the section 10-124] defects, even though the alleged error




                                                -4-
               involves a denial of constitutional rights. [Citations.] Although a void order or

               judgment may be attacked at any time or in any court, either directly or collaterally

               [citation], including a habeas proceeding [citations], the remedy of habeas corpus

               is not available to review errors which only render a judgment voidable and are of

               a nonjurisdictional nature.” (Internal quotation marks omitted.) Beacham, 231 Ill.

               2d at 58-59.

See also People v. Davis, 156 Ill. 2d 149, 155-56, 619 N.E.2d 750, 754 (1993) (stating “[w]here

jurisdiction is lacking, any resulting judgment rendered is void and may be attacked either directly

or indirectly at any time”; however, “a voidable judgment is one entered erroneously by a court

having jurisdiction and is not subject to collateral attack”).

¶ 14           The trial court may deny, sua sponte, a complaint for order of habeas corpus where

it determines the “complaint is insufficient on its face to warrant any relief” under the Code.

Beacham, 231 Ill. 2d at 59. The denial of a habeas corpus petition is subject to de novo review.

Ragel v. Scott, 2018 IL App (4th) 170322, ¶ 19, 99 N.E.3d 610. Further, a reviewing court “may

affirm the trial court’s ruling for any reason supported by the record regardless of the basis relied

upon by the trial court.” Id.

¶ 15           Here, defendant’s habeas corpus petition was insufficient on its face to warrant

relief. His petition failed to specify any ground for relief as set forth in section 10-124 of the Code.

Moreover, he alleged neither a lack of jurisdiction by the trial court in the underlying case, nor that

there was some occurrence subsequent to his conviction for being an armed habitual criminal that

entitled him to release.

¶ 16           We note that both before the trial court and on appeal, defendant has cited recent

appellate case authority, which he argues supports his claim of error. However, “[n]ew case law is




                                                 -5-
not a subsequent act, occurrence, or event that entitles a prisoner to be discharged within the

meaning of section 10-124 of the Code.” Id. ¶ 18. Further, in his reply brief, defendant suggests

that amendments to the jurisdictional provisions of the Juvenile Court Act of 1987 (Pub. Act 98-

61 (eff. Jan. 1, 2014) (amending 705 ILCS 405/5-120)), qualify as an occurrence subsequent to his

conviction. However, the amendments defendant references were effective in 2014, prior to

defendant’s conviction and sentence for being an armed habitual criminal, which occurred in 2017.

Accordingly, defendant’s petition was legally insufficient, and the trial court committed no error

in denying it.

¶ 17             As an aside, we also find no error with respect to the trial court’s determination that

defendant’s assertion of an “invalid” conviction lacked merit. To support his claim for

habeas corpus relief, defendant has relied on a line of recent First District cases. See People v.

Miles, 2020 IL App (1st) 180736, ¶ 22, 170 N.E.3d 984 (finding the trial court erred in sentencing

the defendant as a Class X offender based on his criminal background when one of the criminal

convictions that qualified him for Class X sentencing was committed while he was a juvenile); see

also People v. Williams, 2020 IL App (1st) 190414, ¶ 21, 178 N.E.3d 748 (relying on Miles to find

a criminal offense the defendant committed when he was 17 was not a qualifying offense for

purposes of Class X sentencing). However, as the trial court noted below, this court has disagreed

with and declined to follow that First District line of cases. See People v. Reed, 2020 IL App (4th)

180533, ¶¶ 24-29, 175 N.E.3d 717 (disagreeing with Miles and finding a criminal conviction that

the defendant committed at 17 could serve as a qualifying offense for sentencing him as a Class X

offender); see also People v. O’Neal, 2021 IL App (4th) 170682, ¶ 103 (agreeing with Reed and

finding the trial court did not err when sentencing the defendant as a habitual criminal based, in

part, on a criminal conviction for an offense committed when the defendant was 17). Additionally,




                                                  -6-
even more recently, we have rejected the precise argument defendant presented in his

habeas corpus petition. See People v. Irrelevant, 2021 IL App (4th) 200626, ¶¶ 26-39 (holding the

defendant’s contention—that a criminal conviction for an offense he committed at age 17 “could

not *** serve[ ] as a predicate conviction under the armed habitual criminal statute because, had

he committed the same offense [under current statutory provisions] at the age of 17, it would have

resulted in a juvenile adjudication”—was speculative and not supported by the plain language of

the armed habitual criminal statute).

¶ 18           In this case, not only did defendant’s petition fail to state a claim for habeas corpus

relief, his contention of error in the underlying proceeding lacks merit. Accordingly, the trial court

committed no error in denying his petition for habeas corpus relief.

¶ 19                                    III. CONCLUSION

¶ 20           For the reasons stated, we affirm the trial court’s judgment.

¶ 21           Affirmed.




                                                -7-